DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 5, 7, 8, and 10-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high” in claim 4 is a relative term which renders the claim indefinite.  The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “low” in claim 5 is a relative term which renders the claim indefinite.  The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 7 recites the limitation “the third vacuum pressure” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “the low speed” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term “high-speed” in claims 10 and 13-17 is a relative term which renders the claims indefinite.  The term “high-speed” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is suggested to delete “high-speed” from the claims to overcome this rejection.
Claim 11 recites the limitation “the first vacuum pressure” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “the second vacuum pressure” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation “the high speed” in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-7, 10, 11, and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan (CN 110682633 and see also the machine translation).
Fan discloses continuous vacuum production equipment capable of for laminated glass, comprising a vacuum inlet chamber (1), a vacuum inlet buffer chamber (2), a vacuum inlet transfer chamber (3), a vacuum heating chamber (4), a vacuum cooling chamber (5), a vacuum outlet transfer chamber (6), a vacuum outlet buffer chamber (7) and a vacuum outlet chamber (8), which are sequentially connected, wherein a valve is provided between every two adjacent chambers to control communication of the two adjacent chambers (Figure 3 and Page 2 of the machine translation).
Regarding claim 2, Fan teaches the vacuum inlet chamber is capable of evacuated to a first vacuum pressure, and the vacuum inlet buffer chamber is capable of evacuated to a second vacuum pressure (Page 3 of the machine translation).
Regarding claim 3, Fan teaches the vacuum heating chamber, the vacuum cooling chamber, the vacuum inlet transfer chamber and the vacuum outlet transfer chamber respectively are capable of to maintain a third vacuum pressure (see 11 of Figure 3).
Regarding claim 4, Fan teaches the vacuum inlet chamber, the vacuum inlet buffer chamber and the vacuum outlet buffer chamber respectively are capable of to adopt a high speed for transfer (Pages 4 and 5 of the machine translation).
Regarding claim 5, Fan teaches the vacuum heating chamber and the vacuum cooling chamber respectively are capable of to adopt a low speed for transfer (Pages 4 and 5 of the machine translation).
Regarding claim 6, Fan teaches the vacuum heating chamber performs heating, and the vacuum cooling chamber cools down to room temperature (Example 1).
Regarding claims 7 and 11, Fan teaches the continuous vacuum equipment capable of the first vacuum pressure is 1*10-2 hPa to 9*10-2 hPa, the second vacuum pressure is 1*10-4 hPa to 9*10-4 hPa, -6 hPa to 9*10-6 hPa (Pages 3-5 and Example 1 of the machine translation), it being noted the claims are directed to an apparatus wherein this limitation is directed to the intended use/functional limitations of the apparatus wherein a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim so that if an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus and the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).
Regarding claims 10 and 13-17, Fan teaches an electric furnace wire (17) is provided in the vacuum heating chamber, a high-speed fan (18) is provided in the vacuum cooling chamber, and an insulation board (19) is provided between the vacuum heating chamber and the vacuum cooling chamber (Page 3 of the machine translation).  
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (U.S. Patent Application Publication 2003/0029196) in view of Zhao et al. (U.S. Patent Application Publication 2013/0291599) and/or Cooper (U.S. Patent Application Publication 2009/0151853).
Nakata discloses continuous vacuum production equipment, comprising a vacuum inlet chamber (105), a vacuum inlet buffer chamber (e.g. 106), a vacuum inlet transfer chamber (e.g. 109), a vacuum heating chamber (110), and a vacuum cooling chamber (111), which are sequentially connected, wherein a valve (113-119) is provided between every two adjacent chambers to control communication of the two adjacent chambers (Figures 1A, 1B, and 1C and Paragraphs 0051, 0054, 0060, and 0088). 
As to the limitations in claim 1 of “a vacuum outlet transfer chamber, a vacuum outlet buffer chamber and a vacuum outlet chamber”, Nakata does not expressly teach following the vacuum cooling chamber is a vacuum outlet transfer chamber, a vacuum outlet buffer chamber and a vacuum outlet chamber.  Nakata teaches the vacuum in the vacuum cooling chamber at end of cooling is reduced from the maximum/main vacuum to atmospheric pressure (Paragraph 0088).  It is known in the same/similar art of continuous vacuum production equipment that one or more auxiliary vacuum chambers (1, 2, 4, and 5 of Zhao and Chambers 1, 2, 4, and 5 of Cooper) are arranged in the front and back of the main vacuum chamber (3 of Zhao and Chamber 3 of Cooper) and a step-shaped vacuum transition area is arranged between the main vacuum chamber and the outside atmosphere to gradually improve the 
As to the limitation of “for laminated glass”, the claims are directed to an apparatus.  This limitation is directed to the material or article worked upon by the apparatus and/or intended use/functional limitations of the apparatus.  Inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (See MPEP 2115) and a claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  If an examiner concludes that a functional limitation is an inherent characteristic of the prior art, then to establish a prima case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus and the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on (See MPEP 2114).  The 
Regarding claim 2, Nakata teaches the vacuum inlet chamber is capable of being evacuated to a first vacuum pressure, and the vacuum inlet buffer chamber is capable of being evacuated to a second vacuum pressure (Figure 1C).
	Regarding claims 4 and 5, Nakata (Paragraph 0062) teaches the material or article worked upon is conveyed through the apparatus by a drive of conveying rollers (120) which is necessarily at a speed so that the vacuum inlet chamber, the vacuum inlet buffer chamber and the vacuum outlet buffer chamber respectively are capable of to adopt a high speed for transfer as the speed necessarily present must be higher than other lower speeds and wherein the vacuum heating chamber and the vacuum cooling chamber respectively are capable of to adopt a low speed for transfer as the speed necessarily present must be lower than other higher speeds (the limitations rejected in as much as they are currently understood in view of the 35 USC 112 rejections above).
Regarding claim 6, Nakata teaches the vacuum heating chamber is capable of performs heating (Paragraph 0082), and the vacuum cooling chamber is capable of cools down to room temperature (Paragraph 0088).  
Claims 2, 3, 7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Zhao and/or Cooper as applied to claims 1, 2, and 4-6 above, and optionally further in view of Zhao.
Nakata is described above in full detail.  Nakata teaches each of the chambers is exhausted by a vacuum pump (Paragraph 0051), i.e. understood by one of ordinary skill in the art as the chambers are independent of each other each with a vacuum obtaining system (6) to provide independent vacuum for each chamber as taught by Zhao (Paragraphs 0025 and 0048).  Nakata further teaches each chamber depressurized to 10-5 Pa or less and 10-6 Pa or less (Paragraphs 0065, 0066. 0069, 0073, 0077, and 0087 -6 Pa or less (or less considered to include 10-6 hPa) consistent with that required by Nakata to provide vacuum and optionally as is understood by one of ordinary skill in the art further in view of Zhao.  Thus, Nakata as modified by Zhao and/or Cooper and optionally further Zhao teach all of the structural limitations of the claims and is capable of “wherein the vacuum inlet chamber is evacuated to a first vacuum pressure, and the vacuum inlet buffer chamber is evacuated to a second vacuum pressure” wherein the vacuum obtaining system of the vacuum inlet chamber is evacuated to a first vacuum pressure and the vacuum obtaining system of the vacuum inlet buffer chamber is evacuated to a second vacuum pressure, “wherein the vacuum heating chamber, the vacuum cooling chamber, the vacuum inlet transfer chamber and the vacuum outlet transfer chamber respectively maintain a third vacuum pressure” wherein the vacuum obtaining system of the vacuum heating chamber, the vacuum cooling chamber, the vacuum inlet transfer chamber and the vacuum outlet transfer chamber respectively maintain a third vacuum pressure, “wherein the first vacuum pressure is 1*10-2 hPa to 9*10-2 hPa, the second vacuum pressure is 1*10-4 hPa to 9*10-4 hPa, and the third vacuum pressure is 1*10-6 hPa to 9*10-6 hPa” wherein the first vacuum pressure obtained by the vacuum obtaining system (e.g. of the vacuum inlet chamber) is 1*10-2 hPa to 9* 10-2 hPa, the second vacuum pressure obtained by the vacuum obtaining system (e.g. of the vacuum inlet buffer chamber) is 1*10-4 hPa to 9*10-4 hPa, and the third vacuum pressure obtained by the vacuum obtaining system (e.g. of the vacuum heating chamber, the vacuum cooling chamber, the vacuum inlet transfer chamber and the vacuum outlet transfer chamber, respectively) is 1*10-6 hPa to 9*10-6.
Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Zhao and/or Cooper as applied to claims 1 and 4-6 above, and further in view of Chick (U.S. Patent Application Publication 2005/0103426).
Regarding claims 8 and 12, Nakata is described above in full detail.  Nakata does not teach a specific speed although it is well understood in the art of similar apparatus the rollers (28) are coupled to variable speed motors so that the material or article worked upon is conveyed through different chambers (e.g. ovens 60, 62, etc.) at a speed varied as desired such as greater than about 4.5 m/min and greater than about 6 m/min as evidenced by Chick (Paragraphs 0029, 0030, and 0043-0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the rollers as taught by Nakata as modified by Zhao and/or Cooper are each coupled to variable speed motors as is conventional and predictable motors to drive the rollers as evidenced by Chick and including so that the material or article worked upon is conveyed through the different chambers at a speed varied as desired (such as greater than about 4.5 m/min and greater than about 6 m/min), it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed ranges are critical and Nakata and Chick do not teach away from the claimed ranges (See MPEP 2144.05).  Thus, Nakata as modified by Zhao and/or Cooper and further Chick teach all of the structural limitations of the claims and is capable of “wherein the high speed is 20-60 m/min, and the low speed is 1-5 m/min” wherein the speed of the motors for the rollers in the vacuum inlet chamber, the vacuum inlet buffer chamber and the vacuum outlet buffer chamber is set to a/the high speed is 20-60 m/min and a speed of the motors for the rollers of the vacuum heating chamber and the vacuum cooling chamber is set to a/the low speed is 1-5 m/min (wherein the 
Regarding claim 9, Nakata is described above in full detail.  Nakata further teaches the vacuum heating chamber is capable of performs heating at 120-150°C (i.e. “to half the maximum temperature in the bake processing chamber 106 or lower” see Paragraph 0068 wherein the maximum temperature in the bake processing chamber is for example 380°C so that the vacuum heating chamber is capable of performs heating at 190°C and lower).  Nakata does not expressly teach a rate of cooling by the vacuum cooling chamber wherein the material or article worked upon is glass (Paragraph 0101 and 0102) wherein it is well understood in the art of glass the rate of cooling of glass is no greater than 100°F per minute to avoid thermal shock and comprising safety and appearance properties as evidenced by Chick (Paragraph 0044).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the vacuum cooling chamber as taught by Nakata as modified by Zhao and/or Cooper cools down at a rate of not greater than 5°C/min to avoid thermal shock and comprising safety and appearance properties of the glass as evidenced by Chick, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range is critical and Nakata and Chick do not teach away from the claimed range (See MPEP 2144.05).
Claims 8, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Chick.
Regarding claims 8 and 12, Fan is described above in full detail.  Fan teaches the low speed is 1-2 m/min (Page 5 of the machine translation) without expressly teaching the high speed.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed ranges are critical and Fan and Chick do not teach away from the claimed ranges (See MPEP 2144.05).
Regarding claim 9, Fan is described above in full detail.  Fan further teaches the vacuum heating chamber is capable of performs heating at 120-150°C (Example 1).  Fan does not expressly teach a rate of cooling by the vacuum cooling chamber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the vacuum cooling chamber as taught by Fan cools down at a rate of not greater than 5°C/min to avoid thermal shock and comprising safety and appearance properties of the glass as evidenced by Chick, it being noted in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists and similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close wherein there is no evidence of record the claimed range is critical and Fan and Chick do not teach away from the claimed range (See MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CN 109733045 (see also the machine translation) disclosing known continuous vacuum production equipment for laminated glass (Figures 2-4 and Paragraphs 0033-0059).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216. The examiner can normally be reached 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN L GOFF II/Primary Examiner, Art Unit 1746